Citation Nr: 0118730	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel







INTRODUCTION

The current appeal arose from an August 1999 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines wherein the RO denied entitlement to 
VA benefits.  

In connection with this appeal, the appellant failed to 
report for a scheduled hearing before a travel Member of the 
Board of Veterans' Appeals (Board), thereby constituting a 
withdrawal of the request for a hearing.  See 38 C.F.R. § 
20.704(d) (2000).

The case has been forwarded to the Board for appellate 
review.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA DIC benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In April 1999 the appellant submitted her claim for DIC 
benefits.  Also submitted was an affidavit of marriage and 
certification documenting the marriage issued from the 
Municipal Civil Registrar.  She submitted a document issued 
by the Assistant Adjutant General of the Philippine Army 
(PA).  This document included information with respect to 
service dates, service number, and the name of the 
appellant's spouse.

Review of the evidence of record reveals that ARPERCEN found 
in January 2000 that the appellant's spouse had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Following this, the appellant submitted a certification 
documenting that she was approved for Old Age Pension, which 
was issued from the Philippine VA Office. She also submitted 
an Affidavit for Philippine Army Personnel, issued by the 
Assistant Adjutant General of the Philippine Army (PA).  This 
document included the same information with respect to 
service dates, service number, and the name of the 
appellant's spouse.  

In February 2000, the RO, noting possible variations in the 
name of the appellant's spouse, sent another request to 
ARPERCEN, asking if the variations in name warranted a change 
in the previous negative certification.

In March 2000 ARPERCEN responded that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

Criteria

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  38 
C.F.R. § 3.203(c).

One who has not provided evidence of valid military service, 
such as the appellant in the instant case, never establishes 
the status of veteran.  Consequently, VA is not obligated to 
assist the appellant in developing facts pertinent to her 
contentions.  Aguilar, supra.

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  38 
U.S.C.A. § 1310 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 
3.1(d) (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (2000).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits. 38 C.F.R. § 3.8(a).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits. Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. §§ 3.8(d)(1), (2) (2000).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:



(1) the evidence is a document issued by 
the service department. A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and 

(2) the document contains needed 
information as to length, time, and 
character of service; and


(3) in the opinion of the VA the document 
is genuine and the information contained 
in it is accurate. 38 C.F.R. § 3.203(a) 
(2000).  However, when the appellant does 
not submit evidence of service or the 
evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA 
shall request verification of service 
from the service department.

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces. Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).



Analysis

In the instant case, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  The RO sent a general request in April 1999.

In January 2000, ARPERCEN determined that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant subsequently submitted other evidence in 
support of her claim.  

In June 1999, the RO, noting possible variations in the name 
of the appellant's spouse, sent another request to ARPERCEN, 
asking if the variations in name warrant a change in the 
previous negative certification.

In March 2000, ARPERCEN responded that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

The appellant has submitted a variety of documents in an 
attempt to verify her former spouse's military service.  All 
of the above-mentioned documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department, they were issued by the 
Assistant Adjutant General of the PA and Philippine VA 
Office.  These documents may not be accepted by the Board as 
verification of service for the purpose of receiving VA 
benefits.   

The service department's (ARPERCEN) determination that the 
appellant did not serve as a member of either the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, is binding 
upon the Board.  Duro, supra.

In light of the above, the claim for entitlement to 
eligibility for VA benefits based on recognized military 
service lacks legal merit and must, therefore, be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal. On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).

In this case, the Board notes that the duty to assist has 
been satisfied, as the RO properly requested verification of 
service following the appellant's submission of her claim.

Since ARPERCEN determined that there was no creditable 
service, the Board is of the opinion that there is no further 
duty to assist, as there is no reasonable possibility that 
such assistance would aid in substantiating the appellant's 
claim for DIC benefits.  VCAA of 2000, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(a)(2)).

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new 
legislation in the first instance.  As set forth above, VA 
has already met all obligations to the appellant under this 
new legislation.  Moreover, the appellant has been offered 
the opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of her 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Eligibility for VA DIC benefits is not established and the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

